711 So. 2d 34 (1997)
LEE COUNTY, a political subdivision of the State of Florida, Appellant,
v.
BARNETT BANKS, INC., Appellee.
No. 96-01360.
District Court of Appeal of Florida, Second District.
March 12, 1997.
Order Denying Rehearing and Certifying Question May 20, 1997.
James G. Yaeger, Lee County Attorney, and John J. Renner, Assistant County Attorney, Fort Myers, for Appellant.
Michael J. Ciccarone of Goldberg, Goldstein & Buckley, P.A., Fort Myers; and Robert L. Donald of Law Office of R.L. Donald, Fort Myers, for Appellee.
BLUE, Judge.
Lee County appeals the award of attorney's fees and costs in this eminent domain case. The primary issue in this case was recently decided in favor of the appellant. See Lee County v. Pierpont, 693 So. 2d 994 (Fla. 2d DCA 1997). Accordingly, we reverse.
We also reverse the $400 expert witness fee award. Barnett Bank called Mr. Hume to testify as an expert witness on the question of attorney's fees. Mr. Hume's testimony consisted only of his opinion as to the legal interpretation of section 73.092, Florida Statutes (Supp.1994). We reverse the award, not because Mr. Hume was wrong, see Pierpont, but because his testimony was not a proper subject for expert testimony. Expert testimony is not admissible concerning a question of law. Statutory construction is a legal determination to be made by the trial judge, with the assistance of counsels' legal arguments, not by way of "expert opinion." See Edward J. Seibert v. Bayport Beach and Tennis Club Ass'n, Inc., 573 So. 2d 889 (Fla. 2d DCA 1990), review denied, 583 So. 2d 1034 (Fla.1991); Devin v. City of Hollywood, 351 So. 2d 1022 (Fla. 4th DCA 1976).
Accordingly, we reverse the award of attorney's fees and the expert witness fee, and remand for an award of attorney's fees in accordance with Pierpont.
ALTENBERND, A.C.J., and FULMER, J., concur.
BY ORDER OF THE COURT:
UPON CONSIDERATION, we deny the Appellee's motion for rehearing and clarification, but grant its motion to certify the following question to the Florida Supreme Court as one of great public importance:
WHETHER THE CONDEMNING AUTHORITY'S GOOD FAITH ESTIMATE OF VALUE CAN BE CONSIDERED AN "OFFER" FOR THE CALCULATION OF ATTORNEY'S FEES UNDER SECTION 73.092, FLORIDA STATUTES (SUPP.1994)?
*35 Rehearing and clarification denied; question certified.
ALTENBERND, A.C.J., and BLUE and FULMER, JJ., concur.